EXHIBIT 10.1 – CMG Channel Sales Agreement
CHANNEL SALES AGREEMENT




THIS AGREEMENT, dated as of September 28th, 2009 ("Agreement") is between
Chicago Cyberdyne, Inc., an Illinois Corporation, (hereinafter "CCI") and CMG
Holdings, Inc., a Nevada Corporation and its Affiliates as defined in Section
I.E. below, (hereinafter "CMG"), (or collectively "the Parties").


WHEREAS, CCI is a company that markets, sells and supports and promotes various
products and services; and,


WHEREAS, CCI desires to appoint CMG as a channel sales representative to sell
the Products and Services (as defined herein); and,


WHEREAS, CMG desires to act as CCI's channel sales representative to sell the
Products and Services as defined herein;


NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:


I.  
DEFINITIONS

 
A.  
Products and Services: As used in this Agreement, the term "Products and
Services" shall be deemed to mean any product or service designated by CCI and
made available to CMG whether the product or service is proprietary to CCI or
held under license or agreement by CCI, or any future derivations or generations
of these products or services as designated by CCI.

 
B.  
Customer:  As used in this Agreement, the term "Customer" shall be deemed to
mean one or more individuals, firms, entities, or persons; that purchase the
Products and Services.

 
C.  
Completed Sale(s): As used in this Agreement, the term "Completed Sale" shall be
deemed to mean the revenue generated from a transaction in which the Customer
has purchased Products and Services from CCI, in the form of a direct purchase
and/or license agreement for the use of CCI's Products and Services, and CCI has
received payment in full from the Customer.

 
D.  
Confidential Data: As used in this Agreement, the term "Confidential Data"
includes but is not limited to confidential information regarding CCI's work
papers, concepts, formulas, techniques, strategies, components, programs,
reports, studies, memoranda, correspondence, materials, manuals, records, data,
technology, products, plans, research, service, design information, procedures,
methods, documentation, policies, pricing, billing, customer lists and leads,
and any other technical data, information and know-how which relate to or are
otherwise useful to CCI's business, and which CCI considers proprietary and
desires to maintain confidential.



E.  
Affiliate: means a director, officer, ten percent or greater shareholder and/or
all entities that are directed, owned or controlled in whole or in part by, or
have any form of common ownership or management with CMG Holdings, Inc. For
purposes of this definition, "control" when used with any person or entity means
the possession or the power to direct or cause the direction of the day-to-day
management and policies of such person or entity, whether through the ownership
of voting securities, by contract, by interlocking boards of directors, or
otherwise.





1

--------------------------------------------------------------------------------


II.  
APPOINTMENT OF INDEPENDENT SALES REPRESENTATIVE

 
CCI hereby designates and appoints CMG as its channel sales representative
pursuant to the Definitions in Section I above, for and on behalf of CCI, and
CMG hereby accepts such appointment on the terms and subject to the conditions
hereinafter set forth and agrees to use its best efforts in providing such
services as defined in Section III. A. below.


III.  
OBLIGATIONS OF CMG AND CCI

 
A.  
Obligations of CMG



 
1.  
CMG shall use its best efforts to market and promote the sale of Products and
Services.

 
2.  
CMG shall not have authority to and shall not make any representation or
warranty on behalf of CCI other than the warranties contained in CCI's standard
license agreement for the Products and Services. CMG shall not in any manner
assume or create any obligation or responsibility, express or implied, on behalf
of or in the name of CCI, or act for or bind CCI in any respect except as
expressly permitted pursuant to this Agreement. CMG shall indemnify CCI from and
against any liability, loss, damage, or expense, including attorneys' fees,
arising out of any breach of this paragraph by CMG. No advertising, publicity or
promotional material shall be undertaken or distributed by CMG without the prior
written approval of CCI.

 
3.  
CMG shall be responsible for the prompt return to CCI, upon CCI's request or
termination of this Agreement, of any and all Products and Services
documentation or related materials and/or Confidential Data delivered by CCI to
CMG pursuant to this Agreement.

 
4.  
CMG acknowledges and agrees that during the term of this Agreement and for a
period of three (3) years subsequent to the termination of this Agreement, CMG
shall not, directly or indirectly, whether on its own behalf or for others
(whether as owner, principal, agent, partner, officer, employee, independent
contractor, consultant, stockholder, or otherwise), engage or participate or
have any financial interest in or perform services for any entity which offers
products or services that are the same or substantially similar to CCI's
Products and Services.

 
5.  
CMG acknowledges and agrees that during the term of this Agreement and for a
period of three (3) years subsequent to the termination of this Agreement, CMG
shall not, either for itself or as an agent for any other person, firm,
corporation or entity; directly or indirectly, enter into any form of business
relationship with CCI's technology partner(s) as listed on Exhibit A of this
Agreement.

 
 
B.  
Obligations of CCI



1.  
CCI shall inform and instruct CMG as to Products and Services, and provide
guidance, as CCI deems necessary in its sole judgment, in carrying out CMG's
responsibilities under this Agreement.

 
2

--------------------------------------------------------------------------------


2.  
CCI shall supply the necessary Products and Services, documentation, brochures
and other publications required, as CCI deems necessary in its sole judgment.

 
3.  
CCI shall provide detailed monthly tracking and reporting of sales activities
and customer lists to CMG in a format that is mutually acceptable to the
Parties.

 
4.  
CCI shall provide commission payments to CMG in a timely fashion in accordance
with Section V of this agreement.

 


IV.  
EXPENSES

 
Unless otherwise agreed to by CCI in writing, CMG shall be responsible for all
costs and expenses incurred in the performance of its services pursuant to this
Agreement.
 


V.  
COMPENSATION

 
For each Completed Sale(s) of Products and Services that takes place during the
term of this Agreement, CCI will pay a Sales Commission to CMG in cash pursuant
to a Commission Schedule that will be determined by CCI in its sole discretion
under an Addendum that will be incorporated herein for each CMG Customer:


A.  
It is understood that CMG shall notify CCI in writing, by electronic mail
(email), or fax, of each proposed customer that CMG wishes to refer to CCI. CCI
shall have the right to reject proposed customers(s) put forward by CMG but CCI
agrees that approval of proposed customers(s) put forward by CMG will not be
unreasonably withheld.



VI.  
REPRESENTATIONS, WARRANTIES AND CONVENANTS

 
A.  
Execution. The execution, delivery and performance of this Agreement, in the
time and manner herein specified, will not conflict with, result in a breach of,
constitute a default under any existing agreement, indenture, or other
instrument to which either CCI or CMG is a party or by which either entity may
be bound or affected.

 
B.  
Independent Contractor. CMG shall be an independent contractor, and not an agent
or employee of CCI. CMG shall have no right or authority to enter into any
agreements on behalf of CCI.

 
C.  
Corporate Authority. CCI and CMG have full legal authority to enter into this
Agreement and to perform the same in the time and manner contemplated.

 
D.  
Authorized Signatures. The individuals whose signatures appear below are
authorized to sign this Agreement on behalf of their respective corporations.

 
E.  
Proper Notification of Material Occurrences. Until the proper termination of
this engagement (as outlined in the section below titled, "TERM AND
TERMINATION"), each Party will notify the other Party promptly of the occurrence
of any event, which might materially affect the condition (financial or
otherwise) or prospects of the notifying Party.

 


VII.  
TERM AND TERMINATION

 
A.  
This Agreement shall be effective upon its execution and shall remain in effect
for a period of three (3) years and shall automatically renew on an annual basis
unless otherwise terminated as provided in this Section VII.

 
3

--------------------------------------------------------------------------------


B.  
Either Party may terminate engagement hereunder by furnishing the other Party
with at least sixty (60) days advance written notice of such termination prior
to the end of the initial term or annual term thereafter.

 
C.  
Notwithstanding the foregoing, no termination of this Agreement by CCI shall in
any way affect CMG's right to receive Sales Commissions which CMG has earned
through the effective date of termination.

 
 
VIII.  
CONFIDENTIAL DATA

 
A.  
Except for its employees, agents and independent contractors, CMG shall not
divulge to others, any Confidential Data obtained by CMG as a result of its
engagement hereunder, unless authorized, in writing by CCI.

 
B.  
CMG agrees that it will not make use, either directly or indirectly, of any
Confidential Data of CCI or CCI's for the benefit or purpose of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise, except with the express prior
written authorization of CCI.

 
C.  
CMG does not have access to CCI's internal records, systems and methods of
operating its business, trade secrets, customer lists, contract information and
other Confidential Data or proprietary information. CMG agrees that all such
information is the exclusive property of CCI. CMG further agrees that CMG will
not, at any time, in any manner, directly or indirectly, disclose any such
information that it may receive to any person or entity, or use such information
other than in furtherance of the purposes of CCI. The Parties agree that this
Section VIII. shall survive the termination of this Agreement.

 


IX.  
OTHER MATERIAL TERMS AND CONDITIONS

 
A.  
Intellectual Property. As a material condition to which CMG agrees in exchange
for the opportunity to sell the Products and Services as defined herein, CMG
expressly acknowledges and agrees that all discoveries, inventions, processes,
designs, plans and trade secrets, whether of a technical nature or not; made or
developed by CCI alone or in conjunction with any other person or entity while
the agreement is in effect, which relate to the "Products and Services" of CCI
("Intellectual Property"), shall be the sole and exclusive property of CCI.  CMG
agrees not to disclose any Intellectual Property owned by CCI to benefit a
competitor, customer, individual, or other entity without the express written
permission of CCI.

 
B.  
Indemnification.

 
1.  
CMG indemnifies and holds harmless CCI from and against any and all liabilities,
losses, damages, claims or causes of action, and any connected expenses
(including reasonable attorneys' fees) that are caused, directly or indirectly,
by or as a result of the performance by CMG or its employees or agents of the
Sales and Services, provided that nothing herein shall be construed to require
CMG to indemnify CCI from or against the negligent acts of CCI or its employees.

 
2.  
CCI indemnifies and holds harmless CMG from and against any and all liabilities,
losses, damages, claims or causes of action, and any connected expenses
(including reasonable attorneys' fees) that are caused, directly or indirectly,
by or as a result of the performance by CCI or its employees or agents and/or
partners that are providing call center support and/or debt counseling services
to CCI customers, provided that nothing herein shall be construed to require CCI
to indemnify CMG from or against the negligent acts of CMG or its employees.

 
4

--------------------------------------------------------------------------------


 
D.  
Additional Instruments. Each of the parties shall from time to time, at the
request of others, execute, acknowledge and deliver to the other party any and
all further instruments that may be reasonably required to give full effect and
force to the provisions of this Agreement.

 
E.  
Entire Agreement. Each of the parties hereby covenants that this Agreement is
intended to and does contain and embody herein all of the understandings and
Agreements, both written and oral, of the parties hereby with respect to the
subject matter of this Agreement, and that there exists no oral agreements or
understanding expressed or implied liability, whereby the absolute, final and
unconditional character and nature of this Agreement shall be in any way
invalidated, empowered or affected. There are no representations, warranties, or
covenants other than those set forth herein.

 
F.  
Laws of the State of Illinois. This Agreement shall be deemed to made in,
governed by and interpreted under and construed in all respects in accordance
with the laws of the State of Illinois. In the event of controversy arising out
the interpretation, construction, performance, or breach of this Agreement, the
parties hereby agree and consent to the jurisdiction and venue of the District
or County Court of Cook County, Illinois.

 
G.  
Successors and Assigns. The benefits of the Agreement shall inure to the
respective successors and assigns of the parties hereto and their successors and
assigns and representatives, and the obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon their respective
successors and assigns.

 
H.  
Originals. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by exchange of facsimile copies bearing the facsimile signature
of a Party hereto shall constitute a valid and binding execution and delivery of
this Agreement by such Party. Such facsimile copies shall constitute enforceable
original documents.

 
I.  
Addresses of Parties. Each party shall at all times keep the other informed of
its principal place of business if different from that stated herein, and shall
promptly notify the other of any change, giving the address of the new place of
business or residence.

 
J.  
Modification or Waiver. A modification or waiver of any of the provisions of
this Agreement shall be effective only if made in writing and executed with the
same formality as this Agreement. The failure of any party to insist upon strict
performance of any of the provisions of this Agreement shall not be construed as
a waiver of any subsequent default of the same or similar nature or of any other
nature.

 
K.  
Attorney’s Fees. If any arbitration, litigation, action, suit, or other
proceeding is instituted to remedy, prevent or obtain relief from a breach of
this Agreement, in relation to a breach of this Agreement or pertaining to a
declaration of rights under this Agreement, the prevailing party will recover
all such party’s attorneys’ fees incurred in each and every such action, suit or
other proceeding, including any and all appeals or petitions therefrom. As used
in this Agreement, attorneys’ fees will be deemed to be the full and actual cost
of any legal services actually performed in connection with the matters
involved, including those related to any appeal or the enforcement of any
judgment calculated on the basis of the usual fee charged by attorneys
performing such services.

 
L.  
Notices. All notices that are required to be or may be sent pursuant to the
provisions of this Agreement shall be sent by certified mail, return receipt
requested, or by overnight package delivery service to each of the parties at
the address appearing below, and shall count from the date of mailing or the
validated air bill.

 
 
 
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed
this Agreement the day and year first above written:


 
Chicago Cyberdyne,
Inc.                                                                           CMG
Holdings, Inc.
 
3333 Warrenville Road, Ste
200                                                                5601 Biscayne
Boulevard
Lisle,
IL  60532                                                                                            
Miami, FL 33137
 
/s/ Joseph
Wagner                                                                                      /s/
Jim Ennis  
By: Joseph Wagner,
President                                                                  By:
Jim Ennis, COO


 
 
 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A




edo Interactive, Inc.



 
 
 
7

--------------------------------------------------------------------------------

 
